Title: To Thomas Jefferson from George Jefferson, 11 December 1806
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Richmond 11th. Decr. 1806
                        
                        I have duly received your favor of the 8th inclosing a Treasury draft on the Collector of this place for
                            $550.—
                        The dumb fish from Mr. Crowninshield were received &
                            forwarded to Monticello nearly a month ago.—I have to day received of Majr. Duval Mr. Wythe’s profile, which I will
                            forward by the first safe opportunity. 
                  I am Dear Sir Yr. Very humble Servt.
                        
                            Geo. Jefferson
                            
                        
                    